Citation Nr: 0801480	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  02-15 220A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Service Disabled Veterans Insurance (RH) 
pursuant to 38 U.S.C.§ 1922(a).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1958 to November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 action by the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
in Philadelphia, Pennsylvania (RO & IC).  

In May 2007, a hearing was held before the undersigned 
Veterans Law Judge  who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  In a February 2000 rating decision, service connection 
was established for migraine headaches and a low back 
disorder; the veteran's claim for RH insurance was received 
in February 2000.

2. The medical evidence shows the veteran has nonservice- 
connected disabilities, including peripheral neuropathy, 
bilateral hearing loss, and post-traumatic stress disorder.

3.  A March 1999 determination by the Social Security 
Administration (SSA) found that the veteran was disabled as a 
result of a primary diagnosis of peripheral neuropathy.

4.  At the time of his February 2000 RH insurance application 
and thereafter, the veteran was "totally disabled because of 
a nonservice- connected disability" as defined by VA 
criteria.

CONCLUSION OF LAW

Eligibility for Service Disabled Veterans' Insurance (RH) 
under 38 U.S.C.A. § 1922(a) has not been shown. 38 U.S.C.A. § 
1922(a) (West 2002); 38 C.F.R. § 8.0 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In this case, VCAA notice is not required because the issue 
presented involves a claim that cannot be substantiated as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  Moreover, where the law is dispositive and 
where there is no reasonable possibility that any assistance 
would aid in substantiating a claim on appeal, the VCAA is 
not for application. See  Wensch v. Principi, 15 Vet App 362 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Accordingly, the Board finds the VCAA is not for 
application in the instant claim.

A veteran may be entitled to RH insurance under 38 U.S.C.A. § 
1922(a) when it is determined that he has a compensable 
service-connected disability and he applies in writing for 
such insurance within two years of the date service 
connection was granted. 38 U.S.C.A. § 1922(a) (West 2002).

In order to be eligible for RH insurance, the veteran must be 
in "good health," excepting any service-connected 
disabilities.  The law requires that VA establish standards 
of good health to determine if the applicant is, from 
clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or residual of disease or injury to a 
degree that would tend to weaken or impair the normal 
functions of the mind or body or to shorten life.  38 
U.S.C.A. § 1922(a) (West 2002).  The term "good health" 
means that the applicant is, from clinical or other evidence, 
free from any condition that would tend to weaken normal 
physical or mental functions, or shorten life.  38 C.F.R. § 
8.0(a) (2007).

VA has promulgated Veterans Benefits Manual M29-1, Part V, 
Insurance Operations Underwriting Procedures (M29-1), which 
contain guidelines for evaluating applications for the 
various insurance programs administered by VA. "Good 
health" is determined by a system of numerical ratings used 
as a means of classifying or grouping applicants according to 
their state of health.  Mortality debits for existing 
impairments are added and credits for favorable features are 
subtracted.  The total of these numerically expressed debits 
and credits is the mortality ratio of the risk.  Applications 
for RH insurance will be acceptable if nonservice-connected 
disabilities do not exceed 300 percent mortality.  See M29-1, 
Part V, Chapter 1, Advanced Change 1-77, Paragraph 1.12d(1); 
38 C.F.R. § 8.0(b).  An application will be rejected if an 
applicant is totally disabled because of a nonservice-
connected disability.  See M29-1, Part V, Chapter 1, Advanced 
Change 1-77, Paragraph 1.12i.

In the instant case, it is not in dispute that the veteran 
filed a timely written application for RH insurance in 
February 2000, based on a February 2000 grant of service 
connection for migraine headaches and a low back disorder.  
In the March 2000 notification letter, the Philadelphia RO & 
IC indicated that the veteran was overweight and that he was 
receiving Social Security disability benefits for diabetic 
neuropathy and that accordingly the veteran was not in "good 
health" for insurance purposes.  The veteran noted his 
disagreement indicating that he was not diagnosed with 
diabetes mellitus and that he did not have "diabetic 
neuropathy."  The RO&IC issued a Statement of the Case in 
July 2002 and noted that the veteran did not have diabetes 
but that the application must still be denied because he was 
found not to be "totally disabled because of a nonservice- 
connected disability."  Specifically, while the veteran did 
not have "diabetic neuropathy," the evidence clearly 
revealed that he had nonservice-connected peripheral 
neuropathy which rendered him totally disabled as evidenced 
by the March 1999 SSA determination.

In May 2007, the veteran presented sworn testimony before the 
undersigned Veterans Law Judge.  The veteran testified that 
he had lost over 100 pounds since he had been denied 
eligibility to RH insurance.  While the Board acknowledges 
that the veteran has lost weight since the March 2000 denial 
of RH insurance eligibility, that nevertheless has no bearing 
on the ultimate resolution of the issue at hand.  
Specifically, the determination by SSA that the veteran is 
entitled to disability benefits because of a primary 
diagnosis of peripheral neuropathy shows that the applicant 
is totally disabled because of a nonservice-connected 
disability.  

The February 2000 rating decision also denied entitlement to 
service connection for generalized acquired sensorimotor 
polyneuropathy (peripheral neuropathy).  While the veteran 
appealed the denial of service connection, he withdrew his 
appeal in January 2002.  More recently, the veteran attempted 
to reopen his claim for service connection for service 
connection for peripheral neuropathy.  A December 2004 rating 
decision denied the veteran's attempt to reopen this claim on 
the basis that new and material evidence had not been 
submitted to warrant reopening.  While the veteran filed a 
notice of disagreement with this rating decision, he did not 
perfect an appeal and that decision became final.  

The evidence of record shows that the veteran has peripheral 
neuropathy.  Service connection has been denied for this 
disability and the decisions denying service connection, and 
reopening of the claim, are final.  As such, the veteran's 
disability of peripheral neuropathy is a nonservice-connected 
disability.  The evidence also shows that the veteran is 
entitled to disability benefits from SSA based upon a primary 
diagnosis of peripheral neuropathy.  This shows that the 
veteran is totally disabled because of a nonservice-connected 
disability.   M29-1, Part V, Chapter 1, Advanced Change 1-77, 
Paragraph 1.12i.  Therefore, his application for RH insurance 
must be rejected due to ineligibility under 38 U.S.C.A. § 
1922(a).

In conclusion the Board notes that if the veteran were to 
establish service connection for his peripheral neuropathy at 
some future date, than it appears that an application for RH 
insurance could again be made.  


ORDER

Eligibility for RH Insurance under 38 U.S.C.A § 1922(a) is 
denied.


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


